DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed April 18, 2022.  Claims 1, 3-9, 11-14 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruev (U.S. Patent Application Publication 2013/0293871) in view of Sakano et al. (U.S. Patent Application Publication 2018/0048836), further in view of Van Den Bossche et al. (U.S. Patent Application Publication 2016/0200161), hereinafter, “VDB”..
Regarding claims 1, 4-8, 12, 14, Gruev discloses (Figs.) a polarization imager comprising: a plurality of CMOS ([0034]) photodetectors; and a plurality of polarization filters (124), wherein each of the plurality of CMOS photodetectors comprises a photodiode ([0040]); and wherein each of the plurality of polarization filters is monolithically integrated ([0021]) with a corresponding one of the plurality of CMOS photodetectors.  Gruev further discloses (Fig. 2; [0032]) the polarization filters oriented and aluminum nanowires ([0033]), and 30 fps ([0023]) as claimed.  Gruev does not specifically disclose the photodiode configured to operate in forward bias mode.  Sakano et al. teach ([0003]-[0007]) a CMOS photodiode configured to operate in forward bias mode (solar cell mode) and having a logarithmic response.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a forward bias mode in the apparatus of Gruev in view of Sakano et al. to improve dynamic range and therefore detection as taught, known and predictable.  Since the same structure is disclosed by Gruve in view of Sakano et al., it inherently has a high dynamic range.  Gruev and Sakano et al. do not disclose a dynamic range value of at least 100 dB.  VDB teaches a detector of a CMOS imager having a dynamic range value of at least 100 dB ([0116]) is conventional.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide dynamic range value of at least 100 DB as claimed in in the apparatus of Gruev in view of Sakano et al. and VDB to obtain improved detection, as higher dynamic range is always desired, known and predictable.
Regarding claims 9 and 13, Gruev in view of Sakano et al. and VDB disclose the claimed invention as set forth above.  Gruev and Sakano et al. and VDB do not disclose an A/D converter or a computing unit as claimed.  However, A/D converters and digital processors are well known in the art.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide an A/D converter and a digital processor in the apparatus of Gruev in view of Sakano et al. and VDB to obtain faster and noise resilient signals as known and predictable.
Regarding claim 11, Gruev in view of Sakano et al. and VDB disclose the claimed invention as set forth above.  Gruev. does not disclose buffer or source follower as claimed.  However, Sakano et al. teach (Fig. 6) source follower buffers the voltage as claimed.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide source follower buffers in the apparatus of Gruev in view of Sakano et al. and VDB to effectively and conventionally read out an image pixel as taught, known and predictable.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruev in view of Sakano et al. and VDB, further in view of Deforest (U.S. Patent Application Publication 2007/0286461).
Regarding claim 3, Gruev in view of Sakano et al. and VDB disclose the claimed invention as set forth above.  Since Gruev in view of Sakano et al. and VDB disclose the claimed structure, it inherently has a high SNR ratio.  Gruev, Sakano et al. and VDB do not disclose a SNR value of at least 60 dB.  Deforest teaches an imager having a SNR value of at least 60 dB ([0045]) is conventional.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide SNR as claimed in in the apparatus of Gruev in view of Sakano et al. and Deforest to obtain improved detection as taught, known and predictable.
Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive.
Applicant asserts that VDB teaches away from detectors having a logarithmic response.  Examiner disagrees.  The prior art should be viewed in combination.  Further, since Gruev in view of Sakano et al. disclose an invention where the claimed structure is disclosed, it would inherently exhibit high dynamic range.  VDB is used to teach that dynamic range values of detectors of 100 dB are known and conventional.  It is not the Examiner’s position that the structure of Gruev in view of Sakano et al. be modified by any structure of VDB, but rather the dynamic range value of VDB, that is, a higher dynamic range value of 100 dB is desired and conventional.  In combination, it would be obvious to choose a particular dynamic range value of at least 100 dB as set forth above.  Since Applicant’s remarks are not persuasive, this final rejection is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878